Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION 
   Status of the claims: Claims 82-101 are pending.  
	   The amendment filed 2/20/2021 which amends claim 98 has been entered. Claims 82-101 are under examination.
                 The objection to claim 98 is withdrawn in light of the amendment of claim 98.

Continuation data and claim benefit
This application is a CON of 13264379 filed 11/16/2011 (now US Pat. No. 9896642) which is a 371 of PCT/US10/31108 (filed 4/14/2010) which claims benefit of 61299250 filed 1/28/2010 and which is a CIP of PCT/US09/66142 filed 11/30/2009 which claims benefit of 61219525 filed 6/23/2009; 61174357 filed 4/30/2009; 61118994 filed 12/01/2008; 61118590 filed 11/28/2008; wherein said PCT/US 10/31108 is a CIP of PCT/US09/66141 (filed 11/30/2009) which claims benefit of 61219525 filed 6/23/2009; 61174357 filed 4/30/2009; 61118994 filed 12/01/2008; 61118590 filed 11/28/2008; wherein said PCT/US 10/31108 is also a CIP of PCT/US09/60692 (filed 10/14/2009) which claims benefit of 61246070 filed 9/25/2009; 61173166 filed 4/27/2009; 61157187 filed 3/03/2009; 61105121 filed 10/14/2008, and 61169271 filed 4/14/2009. Provisional application 61118590 has support for the claimed invention. Thus, the claims 82-87 have the effective filing date of 11/28/2008.
                         Duplicate Claims, Warning
Applicant is advised that should claim 86 (which depends from claims 82 and 85) be found allowable, claim 98  will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof, and that should claim 87 be found allowable, claim 99  will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 706.03(k).


Claim Rejections - 35 USC § 103(a)
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

     This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
  [1] Claims 82-94 and claims 98-101 are rejected under 35 U.S.C. 103 as being unpatentable over Bio Diesel reference (Bio Diese (2007) http://boilkerala.blogspot.com/2007/05/  oil-extraction-from-algae.html, pages 1-3) in view of Adhikarinayake T.B. (Engineer (2007) No.2, pages 13-18), US 20080160593 (‘593), US 20090029445 (‘445), US 20090211150 (‘150) and US 20100043281 (‘281) as evidenced by Borges et al. (Biomass Bioeng. (2011) 35, 4449-4454).
Claim interpretation:
The term “triglyceride oil” is given broadest reasonable interpretation (BRI ) as being drawn to any natural or synthetic oil which contains a triglyceride molecule. Thus, any “oil” which contains “triglyceride” reads on instant “triglyceride oil”. Thus, the claims 82 and 98 as written are directed to extracting an “oil” containing a triglyceride by drying a biomass (step (a)), heat conditioning the dried biomass (step b) and followed by subjecting the conditioned product to a pressure such as expelling press (step c ). Therefore, the following rejection is applied. 

Bio Diesel reference teaches using “expeller press” method to extract oil from algae when algae is dried and dried algae retains its oil content (step (a), claims 82, 98) (see “Expeller/Press” section, line 1); wherein said "press" has same effect of instant "pressure" (step(c), claims 82, 89) wherein the pressure lyses cells of the biomass (evidenced by pages 8-9 at [0025], lines 5-6, instant specification). This produces a large percentage (70-75%) of the oil (lipid) out of algae (Bio Diesel) which is considered to have the same result of instant “…separate at least 5% of the total triglyceride oil…” (step(c), claims 82, 89). The extraction of 85.
Yet, Bio Diesel ref does not expressly teach “conditioning the dried product by heating and adding a bulking agent to the dried microalgal biomass prior to the conditioning” in step(b) of claims 82 and 98.
‘593 teaches “oil” includes triglycerides which is then further converted into useful biodiesel fuel ([0053], and [0082]-[0084], ‘593).  Harvesting triglycerides (claim 82) from microalgae is of primary interest in production of oil and bio-fuels ([0004], ‘445). Microalgae is the most useful algae for biofuel production ([0045], ‘593). Also, ‘593 teach that biomass starting material such as algae, corn, switchgrass (a bulking agent evidenced by instant claims 88, 98) can be used for biofuels production ([0031], ‘593), wherein the triglyceride oil can be converted to biofuels such as biodiesel ([0034], ‘593). The oil  can be extracted from biomass of algae and converted to form biodiesel  ([0022]-[0023],; and [0037], lines 8-9, ‘593) wherein the extraction is carried out using mechanical pressing (see [0037], lines 6-10, ‘593) such as expeller press which is useful for extracting the oil from oil-producing algae ([0073], lines 1-4, ‘593), which is the common subject matter of the Expeller/Press (Bio Diesel). 
It is noted that ‘593 also teach that algae and other biomass can be used for producing biofuel such as useful biodiesel (see [0002], ‘593). Said “other biomass” can be the “switchgrass” that is “a bulking agent” recited in step (b), claims 82 and 89  (see [0052], lines 12-14, ‘593) as biofuel source ([0038] and [0039], line 1, ‘593). ‘593 has taught that in addition to algae, the non-algal biomass such as “switchgrass” can be used as “biomass  starting material” for biofuel production  ([0031], ‘593), and that at the staring step of the process for oil extraction and bio diesel production (Figure 1, ‘539) the algal (26 of Figure 1) and non-algal biomass (24 of Figure1) are combined. 
It is noted that combination of algal as starting biomass with the non-algal as starting biomass (see Figure 1, ‘593) can be applied to the “oil extraction” process of “Bio Diesel” wherein the “non-algal biomass” includes switchgrass ([0075, lines 18-21, ‘593) that is a bulking agent.  This is because the primary reference “Bio Diesel” has explicitly taught a quite simple idea to conduct oil extraction directly using “Expeller press” without need of cultivating algae, wherein the  “Expeller press” mediated oil extraction requires dried algae which retain their oil content (see “Bio Diesel” reference). Thus, it is obvious to skip algal growth step in Figure 1 of ‘539 to combine the dried algal and dried switchgrass and subject the combined biomasses  as the “starting” materials to the “Expeller press”  which offers the feature not only simple but also allowing for efficient extraction of a large percentage 70-75% of oil out of the materials thereof (see “Expeller/Press” section, Bio Diesel), as applied to step(b), claims 82 and 98.   
expeller press process to extract a vegetable oil from biomaterial coconut and vegetable oil has also been known to  be extracted from algae and microalgae (see [0058], lines 9-11, ‘281) which is the common subject matter of ‘”Bio Diesel”. Adhikarinayake further teaches that the starting material is dried in sun to the required moisture and samples are dried to different levels to determine the optimum moisture content (p.15, left col., section 3, lines 1-2 and 6-7, Adhikarinayake); this process is equivalent to instant “conditioning the dried microalgal biomasses…” (step(b), claims 82, 89). The drying is performed to allow the biomaterial to be dried to a moisture content of 10% (p.4, left col., line 2, Adhikarinayake). It is noted that, in the absence of indicating particular heating mean,  “…by heating…” in step(b) of claims 82 and 89 is given BRI as encompassing any mean of raising temperature such as by exposure to sun light. 
The optimum moisture level is from 3% to 5%; below 3%, oil recovery is very low (p.16, left col., lines  1-2 and 10-12, Adhikarinayake), wherein the prior art range “from 3% to 5%” is within instant range “…less than 5%...” (step(b), claims 82, 89) and also is applied to the range “between 0.1% and 5%” in claims 83 and 100. 
         MPEP states that “[I]n the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists” (see MPEP 2144.05 (I)). and states that  “[P]rior art which teaches a range overlapping or touching the claimed range anticipates if the prior art range discloses the claimed range with "sufficient specificity" (see MPEP 2131.03 (II)). In this case, the prior art range “35 to 5%” overlaps with the claimed range “…less than 5%...” (step(b), claims 82, 89); per MPEP, a prima facie case of obviousness exists for the claim in this regard. 

Furthermore, Adhikarinayake teaches a continuous rotating  type expeller press device to extract oil  (see abstract and Figure 1-2, Adhikarinayake) which comprises screw shaft within a compartment (cage), a feeding hopper (equivalent to instant “feeder”, claim 86, 98) and a pressure corn (see Figure 2) wherein the top opening of the “feeding hopper” (feeder) is at one end of the device and the bottom portion of the hopper near to “screw shaft with segment” shown in Figure 2 is equivalent to “choke” (claims 86, 98) at opposite end so as to allow oil content to be extracted from the choke end of the device which is an obvious variation of “…a feeder at one end and a choke  at an end opposite thereof…” set forth in claims 86 and 98.  Said expeller press device is operated with high pressure without clogging [advantage] (see p.18, 2nd paragraph, lines 1-2; and abstract, lines 3-4, Adhikarinayake) which reads on instant “pressure lysing cells of the biomass” in claims 86 and 98. Thus, the prior art expeller press device is an obvious variation of instant “expeller press” of claims 86 and 98. 
Thus,  it would have been obvious for one of ordinary skill in the art at the time the invention was made to include the “heating” by exposing the “dried algae” (Bio Diesel) to sun expeller press” art (Adhikarinayake) that the optimum moisture of the extracted material can be well-controlled in range from 3% to 5% (claim 82). 
One skill in the art would have been readily motivated to add switchgrass into the microalgal biomass before heating and dying   in order to extract triglyceride oil production (see above) with desired yield and then convert the resultant oil to industrially useful biodiesel fuel with reasonable expectation of success.  

The obviousness of claims 84, 87, 89-94, 99 and  101 is the following.
It has been known that oil-producing algae undergoes heterotrophic growth (claim 89) (see abstract and [0022], ‘593).
The optimum moisture level is from 3% to 5% (p.16, left col., lines  1-2 and 10-12, Adhikarinayake) is applied to instant ranges “between 0.1% and 3.5%” (claim 91 ) and between 0.1% and 3%” (claim 92). MPEP states that “[I]n the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists”; and that
that [G]enerally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation” (MPEP 2144.5, (II)-A). In this case, the prior art moisture range “…3% to 5%…” overlaps with the above-mentioned instant moisture ranges, per MPEP, the claimed ranges of claims 91-92 is workable ranges which can be worked out by routine experimentation. Thus, claims 91-92 are rejected. 
 
            Regarding claims 87 and 99, as discussed above,  the art has taught that the pressure inside expeller press device can be adjusted using a pressure cone so as to produce sufficient pressure (see Figure and p.15, left col., 2nd paragraph, last 3 lines; and abstract, lines 3-4, Adhikarinayake). Although the prior rat does not expressly teaches “pressure increased by a factor between 10 and 20 …” and “…not increase by more than 100% or pressure at the feeder…” (claims 87, 99), said “a factor between 10 and 20” (claim 87) is considered to be an optimum range of applied pressure since the prior art has suggested “producing sufficient pressure” (see above) and thus it would has been within purview of one skilled n the art to optimize the pressures applied  by increasing pressure with the factor 10 and 20 in order to achieve the “sufficient pressure” for the extraction of the oil with desired outcome. 
MPEP states "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation” (MPEP 2144.05(II)(A)). In this case, the “factor between 10 and 20” of pressure increase  is an optimum and workable range which can be determined by one of ordinary skill in the art through routine 
Regarding claims 84 and 101, the time for conditioning with heat for drying biomass for oil extraction is determined by the degree of drying. Since the art has taught grated biomass (from which oil is extracted) has to be dried to a moisture  with optimum level from 3% to 5%; (p.16, left col., lines  1-2 and 10-12, Adhikarinayake), it is within purview of one skilled in the art to determine the time period for drying by heat; even considering that  the  length of time will depend from which kind mean of “heat" has been chosen and used; the claims limitation in this regard thus is a design choice. Thus, claims 84 and 101 is obvious over the prior art teachings. 
Regarding claims 93-94, it has been known in the art that oil-producing algae includes microalgae of Chlorella genus (claim 93) (see [0061], line 14, ‘593) such as Chlorella protothecoides (claim 94) useful for algae-base biodiesel production (see ref claim 1 and [0002], ‘150), which is the common subject matter of reference “Bio Diesel”.
Regarding claim 90, the biomass of different species of microalgae have endogenous C14 from 5% to about 9% as evidenced by Borges et al. 
	
Therefore, the combined references’ teachings above render the claims prima facie obvious.

[2]  Claims 95-97 are rejected under 35 U.S.C. 103 as being unpatentable over Bio Diesel, Adhikarinayake., ‘593, ‘445 and ‘281 as applied to claim 82 from which claims 95-97 depend, and further in view of US 20100297292 (‘292).
The teaching of claim 82 has been set forth above.
Provided that the references Bio-Diesel, Adhikarinayake, ‘593, ‘445 and ‘281 do not expressly teach the nucleotide sequence (23S rRNA) of SEQ ID NO:12 (claim 95-97).
Yet, it has been known in the art (‘292) that the nucleotide sequences (23S rRNA of algae) of SEQ ID NO:12 (‘292) which has 100% sequence identity to instant SEQ ID NO:12  (elected species) from algae strain UTEX 1435 (see [0097],  [01000], ‘292, and see also “sequence alignment” below), wherein strain UTEX 1435 is useful for achieving high oil content  or oil production, and also, the strain UTEX 1435  is capable of producing 27% oil (see Example 1, [0251], Table 1, ‘’292) that is high amount.  
The information of nucleotide sequence of 23S  rRNA has been known to be useful for one of skilled in the art to identify species of oil-production algae/microalgae  species  (see [0096], ‘292), as applied to claims 95-97. 
 
AYM09826
KW   23s rRNA; 23s ribosomal RNA; algae; cell culture; ds; food; meat;
KW   microorganism; nutritional agent; oil; pigment.
OS   Prototheca moriformis; Strain UTEX 1435.
CC PN   US2010297292-A1.
SEQ ID NO 12; 

  Query Match 100.0%;  Length 573;
  
  
Qy          1 TGTTGAAGAATGAGCCGGCGACTTAAAATAAATGGCAGGCTAAGAGAATTAATAACTCGA 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 TGTTGAAGAATGAGCCGGCGACTTAAAATAAATGGCAGGCTAAGAGAATTAATAACTCGA 60

Qy         61 AACCTAAGCGAAAGCAAGTCTTAATAGGGCGCTAATTTAACAAAACATTAAATAAAATCT 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 AACCTAAGCGAAAGCAAGTCTTAATAGGGCGCTAATTTAACAAAACATTAAATAAAATCT 120

Qy        121 AAAGTCATTTATTTTAGACCCGAACCTGAGTGATCTAACCATGGTCAGGATGAAACTTGG 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 AAAGTCATTTATTTTAGACCCGAACCTGAGTGATCTAACCATGGTCAGGATGAAACTTGG 180

Qy        181 GTGACACCAAGTGGAAGTCCGAACCGACCGATGTTGAAAAATCGGCGGATGAACTGTGGT 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 GTGACACCAAGTGGAAGTCCGAACCGACCGATGTTGAAAAATCGGCGGATGAACTGTGGT 240

Qy        241 TAGTGGTGAAATACCAGTCGAACTCAGAGCTAGCTGGTTCTCCCCGAAATGCGTTGAGGC 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 TAGTGGTGAAATACCAGTCGAACTCAGAGCTAGCTGGTTCTCCCCGAAATGCGTTGAGGC 300

Qy        301 GCAGCAATATATCTCGTCTATCTAGGGGTAAAGCACTGTTTCGGTGCGGGCTATGAAAAT 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 GCAGCAATATATCTCGTCTATCTAGGGGTAAAGCACTGTTTCGGTGCGGGCTATGAAAAT 360

Qy        361 GGTACCAAATCGTGGCAAACTCTGAATACTAGAAATGACGATATATTAGTGAGACTATGG 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 GGTACCAAATCGTGGCAAACTCTGAATACTAGAAATGACGATATATTAGTGAGACTATGG 420

Qy        421 GGGATAAGCTCCATAGTCGAGAGGGAAACAGCCCAGACCACCAGTTAAGGCCCCAAAATG 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 GGGATAAGCTCCATAGTCGAGAGGGAAACAGCCCAGACCACCAGTTAAGGCCCCAAAATG 480

Qy        481 ATAATGAAGTGGTAAAGGAGGTGAAAATGCAAATACAACCAGGAGGTTGGCTTAGAAGCA 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        481 ATAATGAAGTGGTAAAGGAGGTGAAAATGCAAATACAACCAGGAGGTTGGCTTAGAAGCA 540

Qy        541 GCCATCCTTTAAAGAGTGCGTAATAGCTCACTG 573
              |||||||||||||||||||||||||||||||||
Db        541 GCCATCCTTTAAAGAGTGCGTAATAGCTCACTG 573

	  Thus, it would have been prima facie obvious for one of ordinary skill in the art at the time the invention was made to use the microalgae strain UTEX 1435 which comprise the 23 S rRNA nucleotide sequence of SEQ ID NO:12 which is identical to instant SEQ ID NO:12  and wherein the microalgae strain UTEX 1435 is one of oil-producing algae species having property of high-oil content (see above discussion) which suggests high yield  portion of oil that include  triglyceride oil (see [0009], last line, ‘292) which is extracted from the microalgae; which is the common subject matter of the reference “Bio Diesel”. Therefore, one of ordinary skill in the art would have chosen the 23S rRNA nucleotide sequence (SEQ ID NO:12) useful for identifying other high-oil producing algae/microalgae species (see above discussion) with reasonable expectation of success. 

The applicants’ response to the above 103 rejections
The response filed 2/10/2020 asserts that, although ‘593 teaches adding “non-algal biomass” including switchgrass (bulking agent), ‘593 does not teaches adding said “non-algal biomass” to the “dried microalgal biomass”, and asserts that, contrary to the claimed method, oil extraction from algae of ‘593 involves use of enzyme, and thus, ‘593 does not teach the claimed method (claims 82, 98) (p.8, 2nd  paragraph, the response).
In addition, the response submits that ‘593 teaches heterotrophic algal growth which is not a method of extracting triglyceride oil from a microalgal cell as claimed, and asserts that  ‘593 does not teach the claimed limitation “adding a bulking agent to the dried microalgal biomass prior to” “conditioning the dried microalgal biomass by heating the dried microalgal biomass to produce conditioned feedstock having a moisture content of less than 5% by weight of the microalgal biomass” (p.8, 4th paragraph; and p.9, lines 8-11, the response).
Also, the response asserts that ‘445 teaches the use of cellulose in reactor for cultivating microalgae wherein the cellulose enhances growth thereby increasing oil production; but ‘445 does not teaches adding the cellulose to the dried microalgal biomass as claimed (p.8, last  paragraph to p.9, lines 3, the response). Next, applicants argue that adding the bulking agent “cellulose” for enhancing algal growth is not applicable to the claimed method (p.10, 1st paragraph, the response). 
Thus, the response infers that the instant claims are not prima facie obvious over the cited combinations of references (p.10, 2nd and 3rd paragraph, the response). 

[Symbol font/0xB7]  The applicants’ arguments are not persuasive because of the reason below.
The primary reference “Bio Diesel” has taught using “expeller press” process to extract oil from algae when algae is dried and dried algae retains its oil content (see “Expeller/Press” section, line 1) wherein the entire extraction process does not involve using enzyme. The process (Bio Diesel) produces a large percentage of 70-75% of the oil out of algae. Thus, the secondary reference ‘593 does not need to provide the teaching as to the “dried microalgal biomass” as well as the extraction without enzyme as argued by applicants. 
As discussed above, ‘593 has taught that the non-algal biomass (e.g., switchgrass) is combined with the algal biomass as the starting biomass materials for the oil extraction, and “Bio Diesel” reference has disclosed a simple and efficient process for the oil extraction using “Expeller press” mean. It is noted that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this 

Regarding the obviousness of the limitation “adding a bulking agent to the dried microalgal biomass prior to” “conditioning the dried microalgal biomass by heating the dried microalgal biomass” (claims 82, 89), the combination of the references’ teachings renders the limitation  prima facie obvious (see below). 
Bio Diesel taught using the expeller press process to extract the oil from the dried algal biomass because the expeller press requires the biomass in the dried  form to be processed.
The related oil extraction art (‘593) teaches extraction of triglyceride oil from microalgae since microalgae is the most useful  algae for biofuel production wherein the oil can be  subsequently converted to industrially useful biodiesel, and has suggested that the extraction is carried out using mechanical pressing (see [0037], line 3, ‘593), e.g., using the “expeller press” which is useful for extracting the oil from oil-producing algae ([0073], lines 1-4, ‘593),  which is the common subject matter of the Expeller/Press (Bio Diesel). Further, ‘593 has taught that the non-algal biomass  (e.g., switchgrass that  is a bulking agent) and the algal biomass can be combined as the staring material for oil extract/biofuel production  (see the above corresponding discussion).  Since the rejections no longer discuss the cultivating algae with adding cellulose to the culture, the applicants argument that adding the bulking agent “cellulose” for enhancing algal growth is not applicable to the claimed method is not at issue. 
	Regarding ‘445, this reference at [0004] provides the teaching that harvesting triglycerides from microalgae is of primary interest in production of oil and bio-fuels which is the common subject matter of Bio Diesel and ‘593. Since the above rejections do not discuss cellulose enhancing microalgal growth, the applicant’s argument in this regard is not at issue. 
  Further, at pages 10-11, the response discusses the unexpected results s and submits that 
the claimed method provides unexpected result compared to the cited combination of references. 
The response asserts that instant [0015] has disclosed that that co-drying the microbial biomass with a bulking agent upon pressing increases oil yield relative to without the bulking agent (p.10, 5th paragraph, the response); and asserts that Example 9 and paragraph [0272] of instant specification teaches that the addition of press aids to the fermentation broth (containing microalgae biomass) followed by co-drying on a drum drier produced biomass that had an increased oil yield when pressed on a screw press as compared to microalgal biomass with no press aid added (p.10, last paragraph to p.11, line 4, the response). 
The response thus infers that the increased oil yield obtained by the claimed method must be considered  unexpected in view of the cited references’ teachings (p.11, 4th paragraph, the response). Therefore, applicant requests withdrawal the obviousness rejection.  

 provided convincing factual evidence showing that the claimed method leads to the results were greater than those which would have been expected from the prior art to an unobvious extent according to MPEP.  
It is noted that the addition of press aids to the fermentation broth containing microalgae biomass (described by Example 9 and [0272] of instant specification) wherein “press aids” are bulking agents such as switchgrass (see p.34, section D; [0088], lines 4; and [0255], line 1, instant specification) is not commensurate with the scope of the claims which neither recite the fermentation broth nor cultivating microalgae in the broth. MPEP states that “Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range.” (see MPEP 716.02(d)).
Regarding the argument “co-drying the microbial biomass with a bulking agent upon pressing increases oil yield relative to without the bulking agent”, it should be noted that claims 82 and 98 do not set forth “co-drying” the microbial biomass with a bulking agent, instead the claims recite “adding a bulking agent to the dried microalgal biomass”. The obviousness of adding the bulking agent to the dried algal biomass has been discussed above; it will not be reiterated herein. 
The use of the expeller press to extract the oil (including triglyceride oil)  from microalgae which requires the “dried” algal biomass to be processed (Bio Diesel) has been known in and taught by the art (see above). With simple process of the “expeller press”, high yield of 70-75% of the oil can be efficiently extracted out of algal biomass (Bio Diesel). It is noted that instant specification shows total oil yield from Komet press run is about 76% (Example 4, Table 9, instant speciation) which is not the result of a significant, practical advantage per MPEP. Thus, the instant oil yield result has not shown that show that the results were greater than those which would have been expected from the prior art to an unobvious extent. 
Therefore, the obviousness rejections are proper and maintains.
 
             Conclusion			
No claims are allowed.  
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL W LIU, Ph. D. whose telephone number is 571-272-0939.  The examiner can normally be reached on M-F 8:30 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Samuel Wei Liu/ 				Patent Examiner, Art Unit 1656
May 15, 2021

/SCARLETT Y GOON/QAS, Art Unit 1600